Case 2:20-cv-00647-TC-JCB Document 4 Filed 09/24/20 PageID.111 Page 1 of 5
                                                                 RECEIVED
                                           FILED
                                                            2020 SEP 16 AM 9:56
                                    2020 SEP 24 PM 2:45
                                                                  CLERK
Russell Greer                             CLERK
                                                            U.S. DISTRICT COURT
7901 South 3200 West                U.S. DISTRICT COURT
P.O. Box 152
West Jordan, Utah 84088
801-895-3501
russmark@gmail.com
Pro Se Litigant



           IN THE UNITED STATES DISTRICT COURT DISTRICT FOR

                   THE DISTRICT OF UTAH, CENTRAL DIVISION



RUSSELL G. GREER,                            PLAINTIFF’S MOTION FOR
                                              ALTERNATIVE SERVICE
       Plaintiff

v.
                                             Case No.:
JOSHUA MOON, publisher of the website
Kiwi Farms, and KIWI FARMS, a website
                                             Judge
       Defendants




                                                                           1
Case 2:20-cv-00647-TC-JCB Document 4 Filed 09/24/20 PageID.112 Page 2 of 5




        Pursuant to Utah Rules of Civil Procedure 4(d)(5), Plaintiff Russell Greer asks:

1.   While preparing to file this Complaint, Greer has been unable to locate a physical address to

serve Defendant at.

2.   Defendant did give Plaintiff a mailbox address to serve the Complaint at. However, that

would not satisfy the service by mail requirements under the Utah Rules of Civil Procedure

because Defendant would not be there physically to personally sign for the mail.

3.   On the website that Defendant Moon runs, he has designated an email address to receive

what he calls “frivolous legal issues” at for them to end up “in the dumpster”. The email address

is: legal@kiwifarms.net EXHIBIT A.

4. Greer requests to serve Defendant via electronic mail.

                                  ALTERNATIVE SERVICE

5. Alternative service is granted when reasonable diligence has been made to locate Defendant.

Motion for Alternative Service. Utah Courts.

(https://www.utcourts.gov/howto/service/alternate_service.html).

6. As explained in the facts, Plaintiff has made efforts to locate the Defendant, in preparation of

the lawsuit.

7. Given that this case is based upon a website, managed by Defendant, that has been infringing

and harassing Greer, and that Defendant has designed an e-mail to accept legal documents, e-

mail service should be allowed. Rio Props. v. Rio Int’l Interlink, 284 F.3d 1007 (9th Cir. 2002)

(found that service by e-mail upon an electronic gambling website was proper).

                                 PRAYER FOR RELIEF


8. Plaintiff asks that alternative service be granted and for service to be made via email to:

legal@kiwifarms.net


DATED: September 5th, 2020

                                                                                                   2
Case 2:20-cv-00647-TC-JCB Document 4 Filed 09/24/20 PageID.113 Page 3 of 5



                                  Respectfully submitted,



                                  By:

                                  Russell Greer
                                  Pro Se Litigant
                                  /rgreer/




                                                                         3
Case 2:20-cv-00647-TC-JCB Document 4 Filed 09/24/20 PageID.114 Page 4 of 5



                                  EXHIBIT A




                                                                         4
Case 2:20-cv-00647-TC-JCB Document 4 Filed 09/24/20 PageID.115 Page 5 of 5




                                                                         5
